Case 2:20-cv-10278-CAS-JC Document 13 Filed 12/01/20 Page 1 of 2 Page ID #:88

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 MARY JAMES                                                         2:20−cv−10278−CAS−JC
                                                  Plaintiff(s),

          v.
 PRINCESS CRUISE LINES, LTD., et al.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         11/30/2020
 Document Number(s):                 12
 Title of Document(s): SECOND NOTICE REGARDING APPLICATION OF
 NON−RESIDENT ATTORNEY MAV H. MIRFASIHI
 ERROR(S) WITH DOCUMENT:

 Incorrect event selected. Correct event to be used is: Civil Events Motions and Related Filings
 Applications/Ex Parte Applications/Motions/Petitions/Requests Appear Pro Hac Vice (G−64)




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                            Clerk, U.S. District Court

 Dated: December 1, 2020                                    By: /s/ Sharon Hall−Brown 213−894−3651
                                                               Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge



 G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
CasePlease
     2:20-cv-10278-CAS-JC               Document 13 Filed 12/01/20 Page 2 of 2 Page ID #:89
           refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
